Order entered November 13, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00816-CV

                BON AMOUR INTERNATIONAL, LLC, ET AL., Appellants

                                                 V.

                       PREMIER PLACE OF DALLAS, LLC, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-06951-I

                                             ORDER
       We GRANT appellants’ November 11, 2014 unopposed motion for an extension of time

to file a reply brief. Appellants shall file their reply brief by December 15, 2014.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE